Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                   Detailed Action
This Office Action is in response to Applicant’s Communication received on November 16, 2021 (11/16/2021).
                           Response to Amendments
The amendment filed on 11/16/2021 has been entered and fully considered.  Claims 1, 3, and 4 have been amended and are sufficient to overcome the objection to the claims in the prior Office Action; Claims 5-7 have been added; Claims 1, 3-7 are currently pending in the application. 
                           Response to Arguments
Applicant argues that the art of record, Askeland US Application 2019/0251370, fails to disclose determining “areas through which a predicted route will pass determined the road surface coefficient in those areas.” Response at Page 7.
      The Examiner respectfully disagrees and notes that Askeland discloses in Figure 1, camera array 134, used by friction estimation system 390 “to obtain image data of the portion 138 of the surface 112 according to a predetermined grid-like pattern 140, for example, in the path of travel of the vehicle 110.”  Para. [0030].  Further, like shown in Figure 4, Askeland uses the “image data 400 from the camera array(s) 134 and determine friction-related data 411 associated with the surface 112 based, at least in part, on the image data 400”.  Para. [0046].  In Figure 4 the travel path is represented by images 1-8.  Finally, in Para. [0067] Askeland discloses 
                     Claim Rejections – 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, and 3-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The following claim language is new matter since the subject matter was not properly described in the application as filed:
predicted route” is not supported by the original disclosure since only “predicting a route” is disclosed, i.e., a prediction of a prediction was not originally disclosed. 
             In claims 1, 3, and 4 the terms “which determination areas among the plurality of determination areas the predicted route will pass through” is not supported by the original disclosure since only a general “determination areas” was disclosed as a pass through.  See Paragraphs [0041] and [0047].
           Claims 5, 6, and 7 the expression “predicted path of a left front wheel of the host vehicle and a predicted path of a right front wheel of the host vehicle” is not supported by the original disclosure.
                             Claim Rejections – 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, and 3-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jacob Askeland (US-20190251370-A1) (“Askeland”).
               As per claim 1, Askeland discloses a road surface condition determination method (Figure 7) comprising:
 predicting a predicted route of a host vehicle (Askeland at Para. [0061] which discloses “as the vehicle 112 travels along its path between destinations, the 
 determining a road surface friction coefficient of the predicted route based on information acquired by a camera installed in the host vehicle (Askeland at Para. [0024] which discloses “imagers 136 of the camera arrays 134 may be arranged in a predetermined pattern, for example, in order to provide a desired area of coverage of the surface 112 on which the vehicle 110 travels.”  Further in Para. [0052] determining a “friction coefficient 414 between one or more of the tires 116 of the vehicle 110 and the surface 112 on which the vehicle 110 travels.”) by:
 dividing an ahead-of-vehicle image acquired by the camera in a left-right direction to obtain a plurality of determination areas and determining a road surface condition for each of the plurality of determination areas (Askeland at Figure 4, image data 400, and Para. [0024] which discloses “imagers 136 of the camera arrays 134 may be arranged in a predetermined pattern, for example, in order to provide a desired area of coverage of the surface 112 on which the vehicle 110 travels.  For example, the pattern may be may relatively long in the width direction of the vehicle 110, but relatively narrow in the height direction.  This may provide a desired width of image coverage on the surface 112.  Other patterns and arrangements of the imagers 136 of the camera arrays 134 are contemplated.” Further in Para. [0029] Askeland discloses “the camera array 134 may be configured to change orientation relative to the longitudinal axis X, for example, so that the portion 138 of 
determining which determination areas among the plurality of determination areas the predicted route will pass through (Askeland at Para. [0029] which discloses “image data obtained by the camera array 134 being associated with a portion 138 of the surface 112 across which the tires 116 of the vehicle 110 travel during a turning maneuver.”), and determining the road surface friction coefficient in the determination areas (Askeland at Para. [0052] discloses “material data 416 related to a material associated with the surface 112 on which the vehicle 110 travels. In the example shown, the correlation table 415 also provides a correlation between the material data and estimated friction-related data 411 associated with the friction between the tires 116 of the vehicle 110 and the surface 112.”  Note that material data 416 relates to the surface inclusive of rain, snow, and ice which is in line with the instant application at Para. [0014] for what constitutes to “road surface condition”.) 
through which the predicted route will pass (Askeland at Paras. [0056] - [0057] which discloses “image interpreter 410 further determines the friction coefficient 414 that corresponds to the correlating material data 416.”).  
As per claim 3, Askeland discloses a road surface condition determination method, further comprising setting a road surface condition determination line ahead of the host vehicle position by a predetermined distance (Askeland at Para. [0030] which discloses that the “camera arrays 134 are configured to obtain image data of the portion 138 of the surface 112 according to a predetermined grid-like executing the determining which determination areas among the plurality of determination areas the predicted route will pass by extracting, from among the plurality of determination areas (Askeland at Para. [0067] which discloses “the drive system 374 is configured to receive the friction-related data 411 from the friction estimation system 390 and alter a steering angle of the steering system 376 based, at least in part, on the friction-related data 411.”), determination areas containing points of intersection between the predicted route and the road surface condition determination line from the ahead-of-vehicle image (Askeland at Para. [0046] which discloses that “image interpreter 410 may be configured to receive the image data 400 from the camera array(s) 134 and determine friction-related data 411 associated with the surface 112 based, at least in part, on the image data 400.”).  
As per claim 4, Askeland discloses a road surface condition determination device (Figure 6) comprising:
 a prediction unit that predicts a predicted route of a host vehicle (Askeland at Para. [0061] which discloses “as the vehicle 112 travels along its path between destinations, the localizer system 330 may update the correlation between the friction-related data 411 and location based on past friction-related data 411 determined previously for the surface 112 at the locations along the path.”); and
 a determination unit that determines a road surface friction coefficient of the predicted route based on information acquired by a camera installed in the host vehicle (Askeland at Para. [0066] which discloses “the friction estimation system 390 includes one or more camera arrays 134 (see FIGS. 1 and 2) including a 
 dividing an ahead-of-vehicle image acquired by the camera in a left-right direction to obtain a plurality of determination areas and determining a road surface condition for each of the plurality of determination areas (Askeland at Figure 4, image data 400, and Para. [0024] which discloses “imagers 136 of the camera arrays 134 may be arranged in a predetermined pattern, for example, in order to provide a desired area of coverage of the surface 112 on which the vehicle 110 travels.  For example, the pattern may be may relatively long in the width direction of the vehicle 110, but relatively narrow in the height direction.  This may provide a desired width of image coverage on the surface 112.  Other patterns and arrangements of the imagers 136 of the camera arrays 134 are contemplated.” Further in Para. [0029] Askeland discloses “the camera array 134 may be configured to change orientation relative to the longitudinal axis X, for example, so that the portion 138 of the surface 112 to which the imagers 136 are aimed is either father ahead or closer to the vehicle 110.”), 
determining which determination areas among the plurality of determination areas the predicted route will pass through (Askeland at Para. [0029] which discloses “image data obtained by the camera array 134 being associated with a portion 138 of the surface 112 across which the tires 116 of the vehicle 110 travel during a turning maneuver.”), and 
determining the road surface friction coefficient in the determination areas (Askeland at Para. [0052] discloses “material data 416 related to a material associated with the surface 112 on which the vehicle 110 travels.  In the example shown, the correlation table 415 also provides a correlation between the material data and estimated friction-related data 411 associated with the friction between the tires 116 of the vehicle 110 and the surface 112.”  Note that material data 416 relates to the surface inclusive of rain, snow, and ice which is in line with the instant application at Para. [0014] for what constitutes to “road surface condition”.)  
through which the predicted route will pass (Askeland at Paras. [0056] - [0057] which discloses “image interpreter 410 further determines the friction coefficient 414 that corresponds to the correlating material data 416.”).  
As per claim 5, Askeland discloses a road surface condition determination method, wherein the predicted route of the host vehicle includes a predicted path of a left front wheel of the host vehicle and a predicted path of a right front wheel of the host vehicle (Askeland at Para. [0027] which discloses “separate camera arrays 134 may be mounted to capture images of the surface 112 in the paths of each tire 116, or on each side of the vehicle 110.”), and the determination areas through which the predicted route will pass are determination areas through which the predicted paths pass (Askeland at Para. [0052] discloses “material data 416 related to a material associated with the surface 112 on which the vehicle 110 travels.).  
As per claim 6, Askeland discloses a road surface condition determination method, wherein the predicted route of the host vehicle includes a predicted path of a left front wheel of the host vehicle and a predicted path of a right front wheel of the host vehicle (Askeland at Para. [0027] which discloses “separate camera arrays 134 may be mounted to capture images of the surface 112 in the paths of each tire 116, or on each side of the vehicle 110.”), and the determination areas through which the predicted route will pass are determination areas through which the predicted paths pass (Askeland at Para. [0052] discloses “material data 416 related to a material associated with the surface 112 on which the vehicle 110 travels.).  
As per claim 7, Askeland discloses a road surface condition determination method, wherein the predicted route of the host vehicle includes a predicted path of a left front wheel of the host vehicle and a predicted path of a right front wheel of the host vehicle (Askeland at Para. [0027] which discloses “separate camera arrays 134 may be mounted to capture images of the surface 112 in the paths of each tire 116, or on each side of the vehicle 110.”), and the determination areas through which the predicted route will pass are determination areas containing points of intersection between the predicted paths and the road surface condition determination line from the ahead-of-vehicle image (Askeland at Para. [0046] which discloses that “image interpreter 410 may be configured to receive the image data 400 from the camera array(s) 134 and determine friction-related data 411 associated with the surface 112 based, at least in part, on the image data 400.”). 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

                      Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIS BERNARDO RAMIREZ whose telephone number is (571)272-8920. The examiner can normally be reached 7:30 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/ELLIS B, RAMIREZ/            Examiner, Art Unit 3661                                                                                                                                                                                            
/PETER D NOLAN/            Supervisory Patent Examiner, Art Unit 3661